Citation Nr: 1727642	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO. 13-30 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Duthely, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1959 to January 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).

In August 2016, the Board remanded the appeal to the RO for additional development. For the reasons discussed below, further development is necessary to properly adjudicate the Veteran's claim and another remand is required. See Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

In August 2016, the Board remanded the case for an addendum VA opinion regarding the Veteran's hypertension, as well as to obtain service treatment records the Veteran contends are missing from his case file. Specifically, the RO was instructed to request any files related to the Veteran's tonsillectomy in service. The Veteran stated in a September 2016 letter that he had not undergone a tonsillectomy in service, but that he had been treated for tonsillitis, when he was informed on multiple occasions that he had high blood pressure. The RO did not make any further attempt to retrieve the Veteran's service treatment records. 


Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1. Contact the appropriate U.S. Government records depository, and obtain any and all service treatment records generated during the Veteran's active service, to include any records related to the Veteran's treatment for tonsillitis. All attempts to obtain the records, whether successful or unsuccessful, must be documented within the claims file. If the search for such records has negative results, the AOJ should notify the Veteran and place a statement to that effect in the record. 

2. Request that the Veteran identify and secure any relevant private medical records that are not in the claims file. Attempt to obtain any records identified by the Veteran and associate these records with the claims file.

3. If appropriate, conduct any other factual and medical development, to include returning the file to the May 2016 VA examiner for an addendum opinion concerning the Veteran's hypertension. If undertaken, THE RO MUST ENSURE THAT ALL MEDICAL EXAMINERS REVIEW ALL AVAILABLE ON RECORD. 

4. After completion of the above and any other appropriate development deemed necessary, readjudicate the issue on appeal on the basis of the additional evidence. If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case. An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).




